                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN

 ANTHONY MICHAEL PEAKER,

                      Plaintiff,
                                                      Case No. 19-CV-293-JPS
 v.

 JON LITSCHER, RANDALL HEPP,
 CHRIS KRUEGER, JOHN                                                 ORDER
 MAGGIONCALDA, STEVE BETHKE,
 T. KISER, C. WHITMAN, ROBERT
 FRANKS, STEVEN L. SISBACH, W.
 WEISENSEL, DAVID BERKHAHN, J.
 LABELLE, PETE GALLUM, RANDY
 MATTISON, and JOHN AND JANE
 DOES,

                      Defendants.


       On February 22, 2019, Plaintiff filed a complaint and a motion to

proceed without prepayment of the filing fee. (Docket #1 and #2). A Plaintiff

seeking to proceed without prepayment of the filing fee must submit

certified copies of his trust account statement for the six-month period

preceding the filing of his complaint. 28 U.S.C. § 1915(a)(2). Plaintiff informs

the Court that he has not been incarcerated for six months, and therefore

does not have six months’ worth of trust account statements. (Docket #5).

Plaintiff is ordered to submit copies of the trust account statements for the

amount of time that he has been incarcerated, which may be less than six

months. Once the Court has these trust account statements, it will be able

to move forward with Plaintiff’s motion to proceed without prepayment of

the filing fee.
      Accordingly,

      IT IS ORDERED that Plaintiff submit a certified copy of his trust

account statement for the period of his incarceration no later than 21 days

after the issuance of this order, or the action will be dismissed without

prejudice.

      Dated at Milwaukee, Wisconsin, this 8th day of March, 2019.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
